       Case 3:19-cv-00911-HTW-LRA Document 43 Filed 01/04/21 Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION


PHILIP BENHAM                                                                                         PLAINTIFF


VS.                                                          CIVIL ACTION NO.: 3:19cv911HTW-LRA

CITY OF JACKSON, MISSISSIPPI,
and JAMES E. DAVIS, in his official
capacity as Chief of Police for Jackson
Police Department                                                                              DEFENDANTS




                       CITY OF JACKSON DEFENDANTS’
               REPLY PURSUANT TO ORDER [38] AND IN SUPPORT OF ITS
                             MOTION TO DISMISS



         COME NOW, the City of Jackson, Mississippi, (“City”) and Chief James E. Davis,

in his official capacity as Chief of Police for the Jackson Police Department (collectively

referred to herein as “City” or “Defendants”1), by and through counsel, and file this Reply

Pursuant to Order [38] and in Support of Defendants’ Motion to Dismiss as Moot [34].

      The City’s November 16, 2020, Repeal of the Ordinance Was Effective

         In setting forth his “procedural history” of the case, Plaintiff concludes that the City

“attempted” to repeal the Ordinance,2 but claims that the repeal was “not effective.”

Plaintiff’s Response to Defendant’s Motion to Dismiss (“Pls.Mem.”) [42] at p. 4. Plaintiff

bases his conclusion solely upon § 21-13-11 of the Mississippi Code Annotated (1972), as


1
  The terms “City of Jackson Defendants” and “Defendants” include Chief James E. Davis, as a lawsuit filed against a
City of Jackson employee in his/her official capacity is tantamount to a lawsuit filed against the City itself.
2
  An Ordinance of the City of Jackson, Mississippi, Prohibiting Certain Activities Near Health Care Facilities, City of
Jackson, Mississippi, Code of Ordinances (“Jackson Municipal Code”) § 86-401, et seq. (the “Ordinance”).
       Case 3:19-cv-00911-HTW-LRA Document 43 Filed 01/04/21 Page 2 of 9




amended (“MCA”), which permits an ordinance’s enactment or repeal to go into effect

immediately under certain conditions. Id. Plaintiff claims that the Repealing Ordinance3

was not effective immediately because MCA § 21-13-11 requires the “unanimous vote of

‘all members of the governing body,’ not that just of the quorum” Id. at pp. 4-5, quoting

MCA § 21-13-11. However, § 21-13-11 is a statute of general applicability. Plaintiff ignores

the corresponding authority specifically applicable to mayor-council forms of government

such as the City’s. As set forth in the City’s initial brief,4 this includes MCA § 21-8-11,

Jackson Municipal Code § 2-63, and Jackson Municipal Code § 2-73.

        The Repealing Ordinance was placed on the November 16, 2020, special meeting

agenda by a unanimous vote of the City Council, pursuant to Jackson Municipal Code §

2-63. Defs.Mem. [41] at p. 6. The City Council moved to suspend its rules and to adopt

the ordinance immediately, pursuant to Jackson Municipal Code § 2-73. Id. at p. 7. The

Repealing Ordinance was then adopted by the unanimous vote of five of the seven

members of the City Council in attendance at the special meeting, pursuant to MCA § 21-

8-11(2). Id. Section 21-8-11(2) authorizes a mayor-council form of government to give

immediate effect to an ordinance by vote of the quorum, stating that “a majority of the

members [of the council] shall constitute a quorum and the affirmative vote of a majority

of the quorum at any meeting shall be necessary to adopt any motion, resolution or

ordinance, or to pass any measure whatever unless otherwise provided in this chapter.”

Id.




3
  November 16, 2020, agenda item, Ordinance of the City of Jackson Repealing Section 86-401 through 86-409 of
the Jackson Code of Ordinances (“Repealing Ordinance”).
4
  Memorandum of Law in Response to Order [38] and in Support of Defendants’ Motion to Dismiss as Moot [34]
(“Defs.Mem.”) [41] at pp. 6-7.
                                                       2
          Case 3:19-cv-00911-HTW-LRA Document 43 Filed 01/04/21 Page 3 of 9




           Plaintiff makes no argument that the City does not operate under a mayor-council

form of government or that MCA § 21-8-11(2) is somehow inapplicable to the Repealing

Ordinance. Moreover, had Plaintiff objected to the adoption of the Repealing Ordinance,

or its being immediately effective, the proper vehicle for voicing that objection was an

appeal to the circuit court within ten days of the Council’s decision.5 However, Plaintiff

did not appeal the Council’s decision and the repeal remains unchallenged and effective,

rendering Plaintiff’s motion for preliminary injunction and claim for declaratory relief

moot.

                  The Issue of Declaratory and Injunctive Relief Is Moot

           The issue of retrospective (declaratory and injunctive ) relief is a separate inquiry

from that of claims for prospective relief (nominal damages). The Plaintiff’s claims for

declaratory and injunctive relief, sought by Plaintiff on the constitutionality of the

Ordinance, are moot because the City repealed the Ordinance on November 16, 2020.

Even if a preliminary injunction had been in place at the time, the enactment of the

Repealing Ordinance would moot the injunction and any associated claims for declaratory

and equitable relief.

           Notwithstanding, Plaintiff overlooks the overwhelming authority on this point6

and makes a blanket conclusion that his “claim for nominal damages precludes mootness

and dismissal of the case.” Pls.Mem. [42] at p. 6. However, it is well established that the

repeal of a contested ordinance moots a plaintiff’s injunction request, absent evidence of

an intent to reenact a substantially similar law. See, Diffenderfer v. Cent. Baptist Church,



5
    MCA §11-51-75, Appeal from Judgment or Decision by Municipal Authorities.
6
    See, Defs.Mem. [41] at pp. 13-15.
                                                        3
        Case 3:19-cv-00911-HTW-LRA Document 43 Filed 01/04/21 Page 4 of 9




404 U.S. 412, 414–15 (1972), McCorvey v. Hill, 385 F.3d 846, 849 (5th Cir. 2004), Sierra

Club v. Glickman, 156 F.3d 606, 619 (5th Cir. 1998); see also, U.S.P.S. v. Gregory, 534

U.S. 1, 10 (2001) (noting that a presumption of regularity attaches to actions by

governmental agencies with regard to a city’s intent to reenact a repealed ordinance).

    Any Written Opinion on Plaintiff’s Preliminary Injunction Issued After the
             Ordinance’s Repeal Would Be Impermissibly Advisory

         Because Plaintiff’s Motion for Preliminary Injunction [4] was rendered moot by

the repeal of the Ordinance, any written opinion regarding that motion is related to a

controversy that is no longer live, rendering the opinion solely advisory in nature.

         Notwithstanding, Plaintiff urges the Court to “still file the written version of [its

ruling] to fully comply with the requirements of Fed. R. Civ. P. 65(d).” Pls.Mem. [42] at

p. 10. Although Plaintiff claims that a written opinion is not necessary, he asserts that not

filing it would be “highly unusual” because Rule 65 “envisions an eventual written filing

of the preliminary injunction.” Id.

         However, Plaintiff provides no authority for the notion that filing a written

opinion, which would have no legal bearing according to Plaintiff, to avoid the “unusual”

posture of not fulfilling the writing “envisioned” by Rule 65, can create Article III

jurisdiction over an issue that is otherwise moot.7 Rather, the exercise of judicial power

under Article III of the United States Constitution depends upon the existence of a live

case or controversy. See, Priester v Newkirk, 422 U.S. 395, 401 (1975). Under Article III,

a federal court has “neither the power to render advisory opinions nor to decide questions



7
 Similarly, an interest in attorney’s fees, such as fees pursuant to 42 U.S.C. § 1988, “is insufficient to create an
Article III case or controversy where none exists on the merits of the underlying claim.” Lewis v. Cont'l Bank Corp.,
494 U.S. 472, 480, (1990).
                                                          4
      Case 3:19-cv-00911-HTW-LRA Document 43 Filed 01/04/21 Page 5 of 9




that cannot affect the rights of litigants in the case before them.” Id. The Fifth Circuit has

determined that a matter is moot for Article III purposes if the issues presented are no

longer “live” or subject to some judicial remedy. See, e.g., Sierra Club, 156 F.3d at 619

(5th Cir. 1998), McCorvey, 385 F.3d at 849 (5th Cir. 2004). It has been repeatedly

determined that such matters include motions for injunctive relief when the contested

ordinance has been repealed. Id.

       As of November 16, 2020, Plaintiff no longer required declaratory or injunctive

relief from enforcement of the Ordinance because the Ordinance no longer existed.

Granting Plaintiff’s Motion for Preliminary Injunction [4] after the fact would serve no

legally cognizable purpose. Even if the teleconference held on November 12, 2020,

amounted to an enforceable, appealable order in compliance with the requirements of

Rule 65, the repeal would have rendered the issue moot, and any written opinion filed

after the Ordinance’s repeal would amount to an impermissible advisory opinion.

 The November 12, 2020,Teleconference Did Not Satisfy the Requirements
           of Fed.R.Civ.P. 65, Creating an Appealable Order

       The City briefed this issue in detail in its initial memorandum. See, Defs.Mem.

[41] at pp. 9-12. Plaintiff’s sole argument on this point misapplies the case law, claiming

that the Fifth Circuit has “conclusively held an oral injunction is an effective and

enforceable court order,” citing In re: United States Bureau of Prisons, Dept. of Justice,

918 F.3d 431, 437 & n. 3 (5th Cir.2019). See, Pls.Mem. [42] at p. 8. However, as discussed

by the City, the Court in United States Bureau of Prisons addresses whether a party who

has been orally advised of specific behavior from which he is being enjoined may be held

in contempt for engaging in the specified behavior prior to the issuance of a written

opinion. Defs.Mem. [41] at pp. 10-11. This distinction is addressed by the Fifth Circuit in
                                              5
          Case 3:19-cv-00911-HTW-LRA Document 43 Filed 01/04/21 Page 6 of 9




In re Bradley, 588 F.3d 254, 262, n.6 (5th Cir. 2009), and the Court’s subsequent ruling

in United States Bureau of Prisons is not inconsistent with In re Bradley. Id.

           The present matter has nothing to do with whether an oral order sufficiently placed

a party on notice such that a contempt violation could be maintained. Rather, this

analysis addresses whether an appealable order had been entered at the time the City

repealed the Ordinance. Despite Plaintiff’s repeated claim that on November 12, 2020,

the Court “enjoined” the City from enforcing the Ordinance,8 he can offer no language

specifying the terms of the alleged order. Even the Court’s order of November 24, 2020,

setting forth its intent regarding the November 12, 2020, teleconference, does not specify

the terms. Accordingly, there would have been no basis upon which to appeal this Court’s

ruling until such time as the order was entered in writing.

           For example, as noted in the Court’s November 24, 2020, order, during the

November 12, 2020, teleconference, the Court examined whether the speech restrictions

addressed in the Ordinance would individually withstand constitutional scrutiny. The

Court determined that, individually, all of the restrictions withstood such scrutiny.

However, without specific language advising the City of the conduct from which it was

enjoined, it had no way of knowing whether it could enforce one, but not all, of the

Ordinance’s restrictions, and, if so, whether it could choose which provision to enforce or

whether the Court would limit its choices.

           Accordingly, it is the City’s position that, while the Court stated the standards for

issuing a preliminary injunction, it did not issue an injunction setting forth the act or acts

restrained or demanded, as required by Rule 65(d). Certainly, the Court did not enjoin


8
    See, Pls.Mem. [42] at pp. 3, 6, & 7.
                                                 6
      Case 3:19-cv-00911-HTW-LRA Document 43 Filed 01/04/21 Page 7 of 9




the City from repealing the Ordinance at issue in this litigation. Moreover, it is the City’s

position that any oral order resulting from the November 12, 2020, teleconference was,

without a court reporter to create a record, not an effective appealable order.


    The Case Should be Stayed Pending the Supreme Court’s Decision in
                       Uzuegbunam v. Preczewski

       As to the matter of the Plaintiff’s right to an award of nominal damages, the City

has moved the Court to stay ruling on this issue until the U.S. Supreme Court decides

Uzuegbunam v. Preczewski, which addresses the issue of whether a request for nominal

damages to redress a past constitutional violation is sufficient to allow the district court

to rule, where the government has changed the challenged policy so there is no need for

forward-looking relief.

       Although Plaintiff claims that the City provides no legal basis for the Court to delay

ruling on its motion to dismiss (Pls.Mem. [42] at p. 12), the City relies on the Court’s

inherent authority to control its docket, as recognized by the Supreme Court in its test for

the competing interests that should be considered. See, e.g., Landis v. N. Am. Co., 299

U.S. 248, 254-55 (1936).

       Accordingly, the City submits that, if the Supreme Court upholds the Eleventh

Circuit in Uzuegbunam v. Preczewski, then the Fifth Circuit would likewise overturn its

precedent that a claim for nominal damages avoids mootness. Because this question is so

highly debated among circuits, and even within circuits, it is appropriate for this Court to

hold its opinion on Defendant’s Motion to Dismiss as Moot [34] in abeyance pending the

Supreme Court’s ruling.




                                             7
      Case 3:19-cv-00911-HTW-LRA Document 43 Filed 01/04/21 Page 8 of 9




                                      Conclusion

       For the foregoing reasons, the City respectfully requests that the Court grant its

Motion to Dismiss as Moot [34] in its entirety, or, in the alternative, to grant the City’s

motion as to the retrospective claims of preliminary injunction and declaratory judgment,

and to hold the issue of nominal damages in abeyance pending a Supreme Court ruling

on the issue of the prospective claim for nominal damages.


       THIS the 4th day of January, 2021.

                     Respectfully submitted,

                     CITY OF JACKSON DEFENDANTS

                     By: /s/ Lee Thames
                          Lee Thames, MSB # 10314
                          Special Assistant to the City Attorney
                          Timothy Howard, MSB # 10687
                          City Attorney for the City of Jackson, Mississippi
                          J. Paige Wilkins, MSB # 102052
                          Deputy City Attorney


OF COUNSEL:
Timothy Howard, City Attorney
OFFICE OF THE CITY ATTORNEY
Post Office Box 2799
Jackson, MS 39207-2799
601.960.1799 (telephone)
601.960.1756 (facsimile)




                                            8
     Case 3:19-cv-00911-HTW-LRA Document 43 Filed 01/04/21 Page 9 of 9




                            CERTIFICATE OF SERVICE

      I, Lee Thames, do hereby certify that I have this day delivered a correct and true

copy of the foregoing document via ECF to the following:


      Nathan W. Kellum
      Center for Religious Expression
      699 Oakleaf Office Lane, Suite 107
      Memphis, TN 38117
      Email: nkellum@crelaw.org


             So Certified, this the 4th day of January, 2021.

                                  By: /s/ Lee Thames
                                      Lee Thames




                                            9
